Citation Nr: 1235017	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to December 1963 and from March 1968 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran did not file a formal claim for a TDIU during the course of this appeal.  However, at his Board hearing in June 2012, the Veteran asserted that he could not work on account of his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the Veteran's assertion at his hearing, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The weight of the evidence does not establish that the Veteran's PTSD causes either occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran was granted service connection for PTSD by an January 2009 rating decision, which assigned a 30 percent rating.  The Veteran appealed the rating, and during the course of the appeal, his evaluation for PTSD was increased to 50 percent as of the date of claim.  However, the Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue on appeal is a rating in excess of 50 percent for PTSD.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when PTSD causes has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

As an initial point, the evidence does not establish that the Veteran is totally socially and occupationally impaired so as to warrant a total disability rating.  The Veteran has been married for more than a decade; he reported a good relationship with his daughter at his most recent VA examination, and noted that he would go hear live music approximately once per month; and at his Board hearing, the Veteran acknowledged that he still interacted with his neighbors and an aunt who lived close by.  In fact, in October 2008, the Veteran reported a large support system that included his wife, daughter, and two brothers; and the Veteran indicated that he was active in many veteran's associations.  As such, it is clear that the Veteran does have social outlets, and therefore he is not totally socially impaired.

The issue thus becomes whether the Veteran meets the criteria for a 70 percent rating.  Turning to the schedular rating criteria, a 70 percent evaluation requires that a veteran's PTSD cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Some of the symptoms which are frequently associated with a 70 percent rating include suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The Board is aware that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  

During the course of his appeal, the Veteran has undergone two VA psychiatric examinations and has been treated on an outpatient basis by VA and by a private doctor.  The Veteran also provided testimony at a hearing before the Board in June 2012. 

Looking first to the symptoms associated with a 70 percent rating, the medical evidence does not show the presence of suicidal ideation or homicidal ideation.

The Veteran specifically denied suicidal ideation at both VA examinations in October 2008 and August 2009.  The Veteran has also consistently denied any suicidal ideation or homicidal ideation in his VA treatment records (such as in June 2008, December 2008, May 2009, July 2011, and March 2012).  In a May 2008 VA treatment record, the Veteran denied any thoughts about hurting himself over the previous two weeks.  In a September 2008 VA treatment record, the Veteran stated that he had passive death wishes several times per week, but denied any active suicidal ideation.  The medical professional followed up on this point on three separate occasions during the appointment, but the Veteran denied being a suicide risk each time.  At a neuropsychological evaluation in September 2011, the Veteran again denied any suicidal ideation upon direct questioning.

The Veteran asserted in his notice of disagreement that he did in fact have suicidal ideation almost every day, but the fact remains that he denied it on every occasion he saw a medical professional, even after writing about it in his notice of disagreement.  The Veteran also declined to mention any suicidal ideation at his Board hearing in June 2012.  As such, the Board concludes that to the extent that the Veteran experiences any suicidal ideation, it does not restrict his social or occupational functioning to such a degree as to warrant a 70 percent rating.  Further, it suggests the Veteran is no always accurate in citing the problems he has with PTSD, providing factual evidence against this case.   

The Veteran has also testified that he experiences panic attacks several times per month, but even accepting this statement as true, the Board notes that panic attacks more than once a week is a symptom that is typically associated with the 50 rating the Veteran has been assigned.  A 70 percent rating is more compatible with near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The medical evidence of record and the Veteran's statements do not show panic attacks of such pervasiveness.  Likewise, the Veteran has argued that his PTSD has caused memory impairment, but this too is a symptom that is associated with a 50 percent rating.

The Veteran has similarly not shown at any of his appointments any spatial disorientation or neglect of personal appearance and hygiene.  He has been consistently appropriately dressed and groomed at his medical appointments.

The Veteran has also shown an ability to maintain effective relationships as evidenced by the fact he has been married to the same woman for more than a decade.  He also reported at his October 2008 VA examination that he was able to socialize with fellow veterans; and at his hearing he reported interacting with an aunt and with his neighbors.  In December 2008, the Veteran stated that he participated actively every week in the local Vietnam Veterans of America chapter, and found it very helpful.  In a May 2009 VA treatment record, the Veteran stated that he enjoyed the camaraderie of other veterans and benefited from the support of individual and group therapy.  As such, it would in fact appear that the Veteran is capable of maintaining relationships

It is noted that at his hearing, the Veteran asserted that he was unemployable as a result of his PTSD.  However, it is consistently reported in the Veteran's claims file that he retired from his last job as a result of age, and there is no indication in the medical records that the Veteran is actually unemployable on account of his PTSD.
The Board does not dispute that the Veteran's PTSD causes him significant impairment, but it is for specifically that impairment that a 50 percent rating has been assigned.  Without taking into consideration these problems, the current evaluation could not be justified.    

The Board acknowledges that it is not just the symptoms listed as examples in the schedular rating code for a 70 percent rating that justify a rating.  Rather, it is the impact of the entirety of the Veteran's PTSD symptoms on his overall functioning that is being evaluated.

One tool in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Here, the Veteran has been assigned GAF scores during the course of his appeal which range between approximately 50-65.

A GAF score between 41 and 50 is assigned when an individual presents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Most frequently, the scores are in the mid-50s.  For example, at his VA examinations, the Veteran was assigned GAFs of 53 and 54.  As noted above, these scores are assigned when the medical professional concludes that the Veteran's overall psychiatric symptoms are in the moderate range.  The Board simply does not believe that moderate symptomatology is of the severity to warrant a 70 percent rating.

In reaching this conclusion, the Board acknowledges that on several occasions, the Veteran was assigned a GAF score of 50, which is indicative of serious symptoms.  However, 50 is the mildest of the serious range of GAF scores, as a score of 51 would be indicative of moderate symptomatology.  More importantly, a GAF score is based on the functioning observed on a given day and time.  As such, it can be helpful to trace the scores over time to determine if there is a protracted worsening or improvement of symptoms.  However, the occasional assignment of a GAF score of 50 alone does not suggest that a rating in excess of 50 percent is warranted in the Veteran's case.  This is especially true in light of the fact that the Veteran's GAF scores consistently bounced back quickly at subsequent appointments from 50 to GAFs indicating moderate or even mild symptoms.  For example, the Veteran was assigned GAFs of 65 in July 2011.  Thus, the Board concludes that even if the Veteran's symptoms periodically intensified, the intensification was not of a sufficient duration to warrant the assignment of a staged rating.

Additionally, the Veteran has not required any hospitalization for his PTSD (see VA examination reports), and the medication he has been prescribed has been helpful in controlling his symptoms and regulating his sleep.  For example, at his August 2009 VA examination, the Veteran stated that he was sleeping much better on Trazodone.  In a June 2008 VA treatment record, the Veteran reported that medication had been helping to decrease the frequency of nightmares and had improved his mood and irritability.  Again, this is not to say that the Veteran's sleep is not impaired, as he continues to experience nightmares.  However, some sleep impairment is contemplated by the Veteran's 50 percent rating. 

The Veteran has been consistently found to be oriented to person, place, and time and in no acute distress.  He speech and psychomotor activity have been unremarkable.  In July 2011, his symptoms were noted to be relatively stable, and his medication was continued.  The Veteran stated that his current medication had been quite tolerable with some nightmares and hypervigilance being his only major concerns.  In November 2011, the Veteran was again found to be alert and oriented, and in no acute distress with no suicidal ideation or homicidal ideation.

The private treatment records have also been reviewed, but they fail to describe different or more severe symptomatology than what is chronicled by the VA treatment records and examination reports.

As discussed, the evidence of record simply does not show that the Veteran's PTSD related symptomatology, have at any time during the course of his appeal, impaired his social and/or occupational functioning to such a degree as to warrant a 70 percent schedular rating.  Therefore, the Veteran's claim is denied. 

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran acknowledged recently in July 2011 that his main symptoms were hypervigilance and nightmares which are both contemplated in the rating assigned.  The Board has also considered a number of other symptoms such as suicidal ideation.  Moreover, as discussed the Board focused above on how the totality of the Veteran's PTSD symptoms impacted his social and occupational functioning.  In so doing, the Board has in fact considered the entirety of the Veteran's PTSD related symptomatology within the context of the schedular ratings.  Therefore, because the schedular ratings adequately contemplate the Veteran's symptoms, referral for consideration of an extraschedular rating is not warranted. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  While it is noted that the Veteran has voiced some disagreement with the examiner's conclusions after the first examination, such as in his notice of disagreement, the fact remains that no disagreement with the adequacy of either of the examinations was voiced at the Veteran's Board hearing.  Moreover, the findings of the examiner have been entirely consistent with the findings of the numerous medical professionals that have treated the Veteran throughout the course of his appeal.  As such, the Board finds the VA examinations to be fully adequate, and considers them to provide a sound basis upon which to base a decision with regard to the Veteran's claim.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 



ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran asserted at his Board hearing that he was unemployable as a result of his service connected PTSD.  As such, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The Veteran and his representative should be provided with an opportunity to respond. 

2.  Then adjudicate a claim for total disability rating based on individual unemployability (TDIU).  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


